UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7688


SHAHEEN CABBAGESTALK, a/k/a James Cabbagestalk,

                    Petitioner - Appellant,

             v.

BRYAN P. STIRLING,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Orangeburg. Richard Mark Gergel, District Judge. (5:20-cv-01572-RMG)


Submitted: March 23, 2021                                         Decided: March 29, 2021


Before THACKER, QUATTLEBAUM, and RUSHING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Shaheen Cabbagestalk, Appellant Pro Se. Daniel Roy Settana, Jr., Alexander Paul Zuraff,
MCKAY FIRM, P.A., Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Shaheen Cabbagestalk seeks to appeal the district court’s orders denying relief on

his 28 U.S.C. § 2254 petition and Fed. R. Civ. P. 59(e) motion. The district court referred

this case to a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B). The magistrate judge

recommended that Cabbagestalk’s § 2254 petition be denied and advised Cabbagestalk that

failure to file timely, specific objections to this recommendation could waive appellate

review of a district court order based upon the recommendation.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Martin v. Duffy, 858

F.3d 239, 245 (4th Cir. 2017); Wright v. Collins, 766 F.2d 841, 846-47 (4th Cir. 1985); see

also Thomas v. Arn, 474 U.S. 140, 154-55 (1985). Although Cabbagestalk received proper

notice and filed timely objections to the magistrate judge’s recommendation, he has waived

appellate review because the objections were not specific to the particularized legal

recommendations made by the magistrate judge. See Martin, 858 F.3d at 245 (holding

that, “to preserve for appeal an issue in a magistrate judge’s report, a party must object to

the finding or recommendation on that issue with sufficient specificity so as reasonably to

alert the district court of the true ground for the objection” (internal quotation marks

omitted)). Accordingly, we deny a certificate of appealability and dismiss the appeal.




                                             2
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                         DISMISSED




                                          3